Title: To James Madison from James Oldham, 28 March 1815
From: Oldham, James
To: Madison, James


                    
                        
                            Sir
                        
                        Richmond March 28th. 1815.
                    
                    I se in the news papers that you have appointed commissioners for the Superintendance of the repairs to be dun on the Publick Buildings at Washington City, and I Suppose the work will Immediately be commenced, if there is A vacancy for A foreman I would offer for that burth, I know Sir you are not acquainted with me, but I feale confident that I can Produce to youre Excellency or the borde of commissioners such Testimonials of my competency as A mecanick, in theory or Practice as will be satisfactory; Thos. Jefferson Esqr. is Personally aquainted with me; and in the City of

Richmond many Gentlemen whome I have bin Imployed by of the first Standing and no dut nown to you will give me there Support. I am Sir an American, born in Talbot County on the eastern shore of maryland neare Easton and Served my time of Seven years to the House carpenters business in Philidelphia. My relatives on the easters shore of meryland and those on the westers at Baltimore are able and willing to aforde me any security that I may be in need of. I remember Sir when those Building ware first commenced as also the Superintenders of them, A fact well known that there was A Grate deception in workmenship as also A Grate waste of money, those undertakers or Superintenders ware all foriners and they would not Imploy any but forriners. With Grate Respect I am Sir your Obt. Humble Sevt.
                    
                        
                            Jams. Oldham
                            
                        
                    
                    
                        P. S. be plas’d to direct a Line to me as early, as conveniat.
                    
                